NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               In re the Matter of:

                 LINDA M. FREDERICK, Petitioner/Appellee,

                                         v.

               VICTOR M. BARREIRA, Respondent/Appellant.

                            No. 1 CA-CV 19-0674 FC
                                 FILED 8-11-2020


            Appeal from the Superior Court in Maricopa County
                           No. FC2015-053529
                The Honorable Melissa Iyer Julian, Judge

                                   AFFIRMED


                                    COUNSEL

Rubin & Ansel, PLLC, Scottsdale
By Yvette D. Ansel
Counsel for Petitioner/Appellee

Victor M. Barreira, Phoenix
Respondent/Appellant
                        FREDERICK v. BARREIRA
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Chief Judge Peter B. Swann
joined.


H O W E, Judge:

¶1            Appellant Victor M. Barreira (“Father”) appeals the superior
court’s order modifying his parenting time. For the following reasons, we
affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            Father and Linda M. Frederick (“Mother”) are the parents of
one minor child, M. When they divorced in 2017, the superior court
awarded Mother sole legal decision-making authority for M. and
determined she would be the primary residential parent. In reaching that
decision, the court emphasized the parties’ “dysfunctional relationship,”
adding that “Father is especially unable to appropriately interact and
communicate regarding parenting . . . .” The court also raised concerns
about Father’s mental health, noting he had evaded the court’s order that
he undergo a mental health examination by making veiled threats to the
provider who was to perform the examination. For these reasons, the court
ordered Father would have parenting time with M. every other weekend
and every Wednesday and directed him to engage in counseling to address
his behavioral and communication issues.

¶3             Just two months after the court entered the decree, Mother
filed an emergency petition to modify parenting time because Father
refused to return M. to her after his parenting time and would not allow the
child to communicate with Mother during his parenting time. The court
removed Father’s Wednesday parenting time on an expedited basis,
declaring that it had “significant concerns regarding Father’s mental
health.” It later affirmed that decision after an evidentiary hearing, finding
Father “has deteriorated since the time of the dissolution trial earlier this
year” and is “unable to appropriately interact with anyone involved in the
parenting of his child[.]” The court further noted that Father had done
nothing to address its concerns about his mental health that had led it to
remove his Wednesday parenting time.


                                      2
                        FREDERICK v. BARREIRA
                          Decision of the Court

¶4           Six months later, Mother again petitioned to modify
parenting time, alleging as new circumstances justifying modification that
(1) Father had failed to take M. to school on several occasions without
informing the school or Mother and (2) M. returned distraught from
parenting time with Father and stated that he wished one of his parents was
dead. Mother asked the court to order that Father’s parenting time be
supervised and to direct that Father undergo a mental health evaluation.

¶5            Before the court could rule on that petition, however, Mother
filed an emergency motion for temporary orders regarding parenting time.
She again alleged Father was not allowing M. to communicate with her
during his parenting time and that M. returned upset after parenting time
with Father. In addition, Mother asserted that (1) M.’s counselor had
expressed concerns about M.’s welfare after parenting time with Father, (2)
Father was unable to appropriately care for M. during his parenting time,
and (3) Father drove erratically with M. After an expedited hearing, the
court restricted Father’s parenting time to two evenings per week and
ordered him to initiate a mental health evaluation. The court stated that it
would not set a hearing on Mother’s petition to modify parenting time until
Father’s mental health evaluation was completed.

¶6            The following year, Dr. John Scialli submitted a report to the
court with the results from his mental health evaluation of Father. He
concluded that Father suffered from a personality disorder and opined that,
although Father is able to parent M. adequately now because of his age and
compliance, he will have difficulty parenting in the future because he has a
rigid parenting style and lacks insight about how his behaviors affect M.
M.’s counselor also submitted a report explaining that M. suffered ill effects
from Father putting him in the middle of the parties’ conflict, and she had
advised Mother to screen Father’s messages to M. because they contained
inappropriate information related to the legal proceedings.

¶7            After a hearing on Mother’s petition to modify, the court
found Mother had established a change of circumstances and restricting
Father’s parenting time to two supervised periods per week was in M’s best
interests. The court also modified Father’s child support obligation and
ordered Father to pay a portion of Mother’s attorneys’ fees. Father timely
appealed.

                               DISCUSSION

¶8           Father challenges the superior court’s determination that a
change in circumstances occurred that warranted a modification of his



                                      3
                         FREDERICK v. BARREIRA
                           Decision of the Court

parenting time and its findings regarding M.’s best interests. He also argues
the court erred by not granting his request to modify his child support
obligation. 1

¶9             We review the court’s order addressing legal decision-
making authority and parenting time for an abuse of discretion. Christopher
K. v. Markaa S., 233 Ariz. 297, 300 ¶ 15 (App. 2013). When considering a
motion to modify legal decision-making authority or parenting time, the
court must first determine whether a change in circumstances that
materially affects the child’s welfare has occurred. Id. If so, to determine the
child’s best interests, the court must consider “all factors that are relevant
to the child’s physical and emotional well-being” and make specific
findings about those factors and the “reasons for which the decision is in
the best interests of the child.” A.R.S. § 25–403(A) and (B).

¶10           Father argues that the evidence does not support the superior
court’s findings on the change in circumstances and M.’s best interests. He
did not, however, provide a transcript of the evidentiary hearing. See
ARCAP 11(c)(1)(B) (if appellant argues on appeal that the evidence does not
support a finding or that the finding is contrary to the evidence, appellant
must include transcripts of all relevant proceedings). Without the
transcripts, we presume that the missing transcript supports the court’s
findings and conclusions. See Baker v. Baker, 183 Ariz. 70, 73 (App. 1995).

¶11          In the hearing on Mother’s petition to modify legal decision-
making authority and parenting time, the superior court also addressed
Father’s Order to Show Cause re: Child Support, in which he argued that
he was unable to work full time and asked the court to reduce his child


1       Father also attempts to challenge the order directing him to pay
Mother’s attorneys’ fees and costs. Although the court granted Mother’s
request for an award for attorneys’ fees in the order Father appeals, it did
not fully resolve Mother’s request in that order. Rather, the court directed
Mother to file documentation of the attorneys’ fees she had incurred during
the proceedings and certified the remainder of its ruling for immediate
appeal under Arizona Rule of Family Law Procedure 78(B). Accordingly,
the attorneys’ fees issue was not fully resolved in the order on appeal, and
Father cannot challenge it in this appeal. Cf. Bollermann v. Nowlis, 234 Ariz.
340, 342 ¶ 8 (2014) (holding a judgment that does not dispose of a request
for attorneys’ fees is not final for purposes of appeal unless it contains Rule
78(B) language determining there is no just reason for delay and directing
entry of final judgment).



                                       4
                        FREDERICK v. BARREIRA
                          Decision of the Court

support obligation. Father argues the court erred by denying his request for
a child support modification. The court did, however, find that substantial
changes in the parties’ financial resources as well as the change in Father’s
parenting time justified a modification to his child support obligation.
Father’s failure to explain how the court allegedly erred in making this
modification waives that argument on appeal. State v. Moody, 208 Ariz. 424,
452 ¶ 101 n.9 (2004) (“Merely mentioning an argument is not enough: ‘In
Arizona, opening briefs must present significant arguments, supported by
authority, setting forth an appellant’s position on the issues raised.”’);
MacMillan v. Schwartz, 226 Ariz. 584, 591 ¶ 33 (App. 2011) (determining that
wife abandoned and waived argument by failing to cite any law or facts to
support her position). Even if Father had properly raised this argument,
because he has not provided this court with the transcript of the hearing,
we would assume that the evidence supports the superior court’s ruling.
See Baker, 183 Ariz. at 73.

                               CONCLUSION

¶12          For the foregoing reasons, we affirm. Mother requests an
award of the attorneys’ fees she has incurred on appeal pursuant to A.R.S.
§ 25–324. After considering the parties’ financial resources and the
reasonableness of their positions, we deny Mother’s request. Because
Mother has prevailed on appeal, we award her costs on appeal upon her
compliance with Arizona Rule of Civil Procedure 21.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         5